

Exhibit 10-29


Astoria Federal Savings and Loan Association
Amended and Restated
Employment Agreement with Executive Officer


This Amended and Restated Employment Agreement (the "Agreement") is made and
entered into as of January 1, 2009 by and between Astoria Federal Savings and
Loan Association, a savings association organized and operating under the
federal laws of the United States and having an office at One Astoria Federal
Plaza, Lake Success, New York 11042-1085 (the "Association") and, George L.
Engelke, Jr., an individual residing at 83 Chelsea Road, Garden City, New York
11530,  (the "Executive").


Witnesseth:


Whereas, the Executive currently serves the Association in the capacity of
Chairman and Chief Executive Officer and as Chairman and Chief Executive Officer
of the Association's savings and loan holding company, Astoria Financial
Corporation, a publicly held business corporation organized and operating
pursuant to the laws of the State of Delaware (the "Company"); and


Whereas, the Association desires to assure for itself the continued availability
of the Executive's services and the ability of the Executive to perform such
services with a minimum of personal distraction in the event of a pending or
threatened Change of Control (as hereinafter defined); and


Whereas, the Executive is willing to continue to serve the Association on the
terms and conditions hereinafter set forth; and


 Whereas, the Executive currently has an employment contract with the
Association entered into on January 1, 1996 (the “Initial Effective Date”),
amended and restated on January 1, 2000, and further amended as of August 15,
2007 (such agreement, as amended, the “Prior Agreement”); and


Whereas, the Executive and the Association wish to further amend and modify the
Prior Agreement pursuant to Section 24 thereof for the purpose, among others, of
compliance with the applicable requirements of Section 409A of the Internal
Revenue Code of 1986 (the “Code”);


Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Association and the Executive amend and
restate in its entirety the Employment Agreement by and between the Association
and the Executive as amended through August 15, 2007 so as to provide as follows
from and after the date hereof:

 
Page 1 of 30

--------------------------------------------------------------------------------

 

Section 1.
Employment.



The Association agrees to continue to employ the Executive, and the Executive
hereby agrees to such continued employment, during the period and upon the terms
and conditions set forth in this Agreement.


Section 2. 
Employment Period; Remaining Unexpired Employment Period.



(a)           The terms and conditions of this Agreement shall be and remain in
effect during the period of employment established under this Section 2 (the
"Employment Period"). The Employment Period shall be for an initial term of
three years beginning on the Initial Effective Date and ending on the third
anniversary date of the Effective Date, plus such extensions, if any, as are
provided by the Board of Directors of the Association (the “Board”) as provided
below. Prior to the first anniversary of the date of this Agreement and on each
anniversary date thereafter (each an "Anniversary Date) the Board shall review
the terms of this Agreement and the Executive's performance of services
hereunder and may, in the absence of objection from the Executive, approve an
extension of the Employment Period. In such event, the Employment Period shall
be extended to the third anniversary of the relevant Anniversary Date.


(b)           For all purposes of this Agreement, the term "Remaining Unexpired
Employment Period" as of any date shall mean the period beginning on such date
and ending on the Anniversary Date on which the Employment Period (as extended
pursuant to Section 2(a) of this Agreement) is then scheduled to expire.


(c)           Nothing in this Agreement shall be deemed to prohibit the
Association from terminating the Executive's employment at any time during the
Employment Period with or without notice for any reason; provided, however, that
the relative rights and obligations of the Association and the Executive in the
event of any such termination shall be determined pursuant to this Agreement.


Section 3.
Duties.



The Executive shall serve as Chairman and Chief Executive Officer of the
Association, having such power, authority and responsibility and performing such
duties as are prescribed by or pursuant to the By-Laws of the Association and as
are customarily associated with such position. The Executive shall devote his
full business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Association and shall use his best efforts to
advance the interests of the Association.


Section 4.
Cash Compensation.



In consideration for the services to be rendered by the Executive hereunder, the
Association shall pay to him a salary at an initial annual rate of ONE MILLION
ONE HUNDRED THOUSAND DOLLARS ($1,100,000), payable in approximately equal

 
Page 2 of 30

--------------------------------------------------------------------------------

 

installments in accordance with the Association's customary payroll practices
for senior officers. At least annually during the Employment Period, the Board
shall review the Executive's annual rate of salary and may, in its discretion,
approve an increase therein. In no event shall the Executive's annual rate of
salary under this Agreement in effect at a particular time be reduced without
his or her prior written consent and any such reduction in the absence of such
consent shall be a material breach of this Agreement. In addition to salary, the
Executive may receive other cash compensation from the Association for services
hereunder at such times, in such amounts and on such terms and conditions as the
Board may determine from time to time.


Section 5.
Employee Benefit Plans and Programs.



During the Employment Period, the Executive shall be treated as an employee of
the Association and shall be entitled to participate in and receive benefits
under any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the
Association, in accordance with the terms and conditions of such employee
benefit plans and programs and compensation plans and programs and consistent
with the Association's customary practices.


Section 6.
Indemnification and Insurance.



(a)           During the Employment Period and for a period of six (6) years
thereafter, the Association shall cause the Executive to be covered by and named
as an insured under any policy or contract of insurance obtained by it to insure
its directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Association or service
in other capacities at the request of the Association. The coverage provided to
the Executive pursuant to this Section 6 shall be of the same scope and on the
same terms and conditions as the coverage (if any) provided to other officers or
directors of the Association.


(b)           To the maximum extent permitted under applicable law, during the
Employment Period and for a period of six (6) years thereafter, the Association
shall indemnify the Executive against, and hold him harmless from any costs,
liabilities, losses and exposures for acts or omissions in connection with
service as an officer or director of the Association or service in other
capacities at the request of the Association, to the fullest extent and on the
most favorable terms and conditions that similar indemnification is offered to
any director or officer of the Association or any subsidiary or affiliate
thereof.

 
Page 3 of 30

--------------------------------------------------------------------------------

 

Section 7.
Other Activities.



(a)           The Executive may serve as a member of the boards of directors of
such business, community and charitable organizations as he may disclose to and
as may be approved by the Board (which approval shall not be unreasonably
withheld); provided, however, that such service shall not materially interfere
with the performance of his duties under this Agreement. The Executive may also
engage in personal business and investment activities which do not materially
interfere with the performance of his duties hereunder; provided, however, that
such activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Association and generally
applicable to all similarly situated executives.


(b)           The Executive may also serve as an officer or director of the
Company on such terms and conditions as the Association and the Company may
mutually agree upon, and such service shall not be deemed to materially
interfere with the Executive's performance of his duties hereunder or otherwise
result in a material breach of this Agreement.


Section 8.
Working Facilities and Expenses.



The Executive's principal place of employment shall be at the Association's
executive offices at the address first above written, or at such other location
within Queens County or Nassau County, New York at which the Association shall
maintain its principal executive offices, or at such other location as the
Association and the Executive may mutually agree upon. The Association shall
provide the Executive at his principal place of employment with a private
office, secretarial services and other support services and facilities suitable
to his or her position with the Association and necessary or appropriate in
connection with the performance of his or her assigned duties under this
Agreement. The Association shall provide to the Executive for his or her
exclusive use an automobile owned or leased by the Association and appropriate
to his position, to be used in the performance of his or her duties hereunder,
including commuting to and from his personal residence. The Association shall
(i) reimburse the Executive for all expenses associated with his or her business
use of the aforementioned automobile; (ii) reimburse the Executive for his or
her ordinary and necessary business expenses incurred in the performance of his
or her duties under this Agreement (including but not limited to travel and
entertainment expenses) that are excludible from the Executive’s gross income
for federal income tax purposes; (iii) reimburse the Executive for fees for
memberships in such clubs and organizations and such other expenses as the
Executive and the Association shall mutually agree are necessary and appropriate
for business purposes, in each case upon presentation to the Association of an
itemized account of such expenses in such form as the Association may reasonably
require, each such reimbursement payment to be made promptly following receipt
of the itemized account and in any event not later than the last day of the
calendar year following the calendar year in which the expense was
incurred.  The Executive shall be responsible for the payment of any taxes on
account of his personal use of the automobile provided by the Association and on
account of any other benefit provided herein.

 
Page 4 of 30

--------------------------------------------------------------------------------

 

Section 9.
Termination of Employment with Severance Benefits.



(a)           The Executive shall be entitled to the severance benefits
described herein in the event that his employment with the Association
terminates during the Employment Period under any of the following
circumstances:


(i)           the Executive's voluntary resignation from employment with the
Association within six (6) months following:


(A)           the failure of the Board to appoint or re-appoint or elect or
re-elect the Executive to the office of Chairman and Chief Executive Officer (or
a more senior office) of the Association;


(B)           if the Executive is a member of the Board, the failure of the
stockholders of the Association to elect or re-elect the Executive to the Board
or the failure of the Board (or the nominating committee thereof) to nominate
the Executive for such election or re-election;


(C)           the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Association of its material
failure, whether by amendment of the Association's Charter or By-laws, action of
the Board or the Association's stockholders or otherwise, to vest in the
Executive the functions, duties, or responsibilities prescribed in Section 3 of
this Agreement as of the date hereof, unless, during such thirty (30) day
period, the Association cures such failure in a manner determined by the
Executive, in his or her discretion, to be satisfactory;


(D)           the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Association of its material
breach of any term, condition or covenant contained in this Agreement
(including, without limitation, any reduction of the Executive's rate of base
salary in effect from time to time and any change in the terms and conditions of
any compensation or benefit program in which the Executive participates which,
either individually or together with other changes, has a material adverse
effect on the aggregate value of his total compensation package), unless, during
such thirty (30) day period, the Association cures such failure in a manner
determined by the Executive, in his or her discretion, to be satisfactory; or


(E)           the relocation of the Executive's principal place of employment,
without his or her written consent, to a location outside of Nassau County and
Queens County, New York;


(ii)           the termination of the Executive's employment with the
Association for any other reason not described in Section 10(a).

 
Page 5 of 30

--------------------------------------------------------------------------------

 

In such event and subject to Section 27 of this Agreement, the Association shall
provide the benefits and pay to the Executive the amounts described in Section
9(b).


(b)           Upon the termination of the Executive's employment with the
Association under circumstances described in Section 9(a) of this Agreement, the
Association shall pay and provide to the Executive (or, in the event of the
Executive's death following the Executive's termination of employment, to his or
her estate):


(i)           his or her earned but unpaid compensation (including, without
limitation, all items which constitute wages under Section 190.1 of the New York
Labor Law and the payment of which is not otherwise provided for under this
Section 9(b)) as of the date of the termination of his or her employment with
the Association, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in any event not later
than thirty (30) days after termination of employment;


(ii)          the benefits, if any, to which he or she is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Association's officers and
employees, including the annual bonus (if any) to which he or she is entitled
under any cash-based annual bonus or performance compensation plan in effect for
the year in which his or her termination occurs, to be paid at the same time and
on the terms and conditions (including but not limited to achievement of
performance goals) applicable under the relevant plan;


(iii)          continued group life, health (including hospitalization, medical
and major medical), dental, accident and long term disability insurance
benefits, in addition to that provided pursuant to Section 9(b)(ii), and after
taking into account the coverage provided by any subsequent employer, if and to
the extent necessary to provide for the Executive, for the Remaining Unexpired
Employment Period, coverage (including any co-payments and deductibles, but
excluding any premium sharing arrangements, it being the intention of the
parties to this Agreement that the premiums for such insurance benefits shall be
the sole cost and expense of the Association) equivalent to the coverage to
which he or she would have been entitled under such plans (as in effect on the
date of his or her termination of employment, or, if his or her termination of
employment occurs after a Change of Control, on the date of such Change of
Control, whichever benefits are greater), if he or she had continued working for
the Association during the Remaining Unexpired Employment Period at the highest
annual rate of salary or compensation, as applicable, achieved during that
portion of the Employment Period which is prior to the Executive's termination
of employment with the Association;


(iv)          thirty (30) days following the Executive's termination of
employment with the Association, a lump sum payment in an amount representing an
estimate of the salary that the Executive would have earned if he or she had
continued working for the Association during the Remaining Unexpired Employment
Period at the highest annual rate of salary achieved during that portion of the
Employment Period

 
Page 6 of 30

--------------------------------------------------------------------------------

 

which is prior to the Executive's termination of employment with the Association
(the "Salary Severance Payment"). The Salary Severance Payment shall be computed
using the following formula:


SSP     =        BS x NY


where:


"SSP" is the amount of the Salary Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;


"BS" is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive's termination of employment
with the Association;


"NY" is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).


The Salary Severance Payment shall be paid in lieu of all other payments of
salary provided for under this Agreement in respect of the period following any
such termination.


(v)           a lump sum payment (the "DB Severance Payment") in an amount equal
to the excess, if any, of:


(A)           the present value of the aggregate benefits to which he or she
would be entitled under any and all qualified and non-qualified defined benefit
pension plans maintained by, or covering employees of, the Association, if he or
she were 100% vested thereunder and had continued working for the Association
during the Remaining Unexpired Employment Period, such benefits to be determined
as of the date of termination of employment by adding to the service actually
recognized under such plans an additional period equal to the Remaining
Unexpired Employment Period and by adding to the compensation recognized under
such plans for the most recent year recognized all amounts payable pursuant to
Sections 9(b)(i), (iv), (vii), (viii) and (ix) of this Agreement; over


(B)           the present value of the benefits to which he or she is actually
entitled under such defined benefit pension plans as of the date of his or her
termination;


The DB Severance Payment shall be computed using the following formula:


DBSP    =      SEVLS - LS

 
Page 7 of 30

--------------------------------------------------------------------------------

 

where:


 
"DBSP" is the amount of the DB Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;



 
"SEVLS" is the sum of the present value of the defined benefit pension benefits
that have been or would be accrued by the Executive under all qualified and
non-qualified defined benefit pension plans of which the Association or any of
its affiliates or subsidiaries are a sponsor and in which the Executive is or,
but for the completion of any service requirement that would have been completed
during the Remaining Unexpired Employment Period, would be a participant
utilizing the following assumptions:



(I)           the executive is 100% vested in the plans regardless of actual
service,


(II)          the benefit to be valued shall be a single life annuity with
monthly payments due on the first of each month and with a guaranteed payout of
not less than 120 payments,


(III)        the calculation shall be made utilizing the same mortality table
and interest rate as would be utilized by the plan on the date of termination as
if the calculation were being made pursuant to Section 417(e)(3) of the Code, as
amended;


(IV)        for purpose of calculating the Executive's monthly or annual benefit
under the defined benefit plans, additional service equal to the Remaining
Unexpired Employment Period (rounded up to the next whole year if such period is
not a whole number when expressed in years) shall be added to the Executive's
actual service to calculate the amount of the benefit; and


(V)          for purpose of calculating the Executive's monthly or annual
benefit under the defined benefit plans, the following sums shall be added to
the Executive's compensation recognized under such plans for the most recent
year recognized:


 
(1)
payments made pursuant to Section 9(b)(i);



 
(2)
the Salary Severance Payment;



 
(3)
the Bonus Severance Payment;



 
(4)
the Option Surrender Payment; and



 
(5)
the RRP Surrender Payment.


 
Page 8 of 30

--------------------------------------------------------------------------------

 

 
"LS" is the sum of the present value of the defined benefit pension benefits
that are vested benefits actually accrued by the Executive under all qualified
and non-qualified defined benefit pension plans maintained by, or covering
employees of, the Association or any of its affiliates or subsidiaries in which
the Executive is or, but for the completion of any service requirement, would be
a participant utilizing the following assumptions:



(I)           the benefit to be valued shall be a single life annuity with
monthly payments due on the first day of each month and with a guaranteed payout
of not less than 120 payments, and


(II)          the calculation shall be made utilizing the same mortality table
and interest rate as would be utilized by the plan on the date of termination as
if the calculation were being made pursuant to Section 417(e)(3) of the Code;


The DB Severance Payment shall be converted into the same form, and paid at the
same time, and in the same manner, as benefits under the corresponding
non-qualified plan.
 
(vi)          a lump sum payment (the "Defined Contribution Severance Payment")
equal to the sum of:


(A) an estimate of the additional employer contributions to which he or she
would have been entitled under any and all qualified and non-qualified defined
contribution pension plans, excluding the employee stock ownership plans,
maintained by, or covering employees of, the Association or any of its
affiliates or subsidiaries as if he or she were 100% vested thereunder and had
continued working for the Association during the Remaining Unexpired Employment
Period (the "401K Severance Payment"); and


(B) an estimate of the value of the additional assets which would have been
allocable to him or her through debt service or otherwise under any and all
qualified and non-qualified employee stock ownership plans, maintained by, or
covering employees of, the Association or any of its affiliates or subsidiaries
as if he or she were 100% vested thereunder and had continued working for the
Association during the Remaining Unexpired Employment Period, based on the fair
market value of such assets at termination of employment (the "ESOP Severance
Payment").


The Defined Contribution Severance Payment shall be calculated as follows:


DCSP          =          401KSP + ESOPSP


where:

 
Page 9 of 30

--------------------------------------------------------------------------------

 

 
"DCSP" is the amount of the Defined Contribution Severance Payment, before the
deduction of applicable federal, state and local withholding taxes;



 
"401KSP" is the amount of the 401K Severance Payment, before the deduction of
applicable federal, state and local withholding taxes; and



 
"ESOPSP" is the amount of the ESOP Severance Payment, before the deduction of
applicable federal, state and local withholding taxes.



 
The 401KSP shall be calculated as follows:



401KSP     =     (401KC x NY) +UVB


where:


 
"401KC" is the sum of the Association Contributions as defined in the
Association's Incentive Savings Plan or, if made under another defined
contribution pension plan other than an employee stock ownership plan, the
comparable contribution made for the benefit of the Executive during the one
year period which shall end on the date of his or her termination of his or her
employment with the Association; and



 
"NY" is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number); and



 
“UVB” is the actual balance credited to the Executive's account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.



The ESOPSP shall be calculated as follows:


ESOPSP = (((ALL x FMV) + C) x NY) + UVB


where:


 
“ALL" is the sum of the number of shares of the Association's common stock or,
if applicable, phantom shares of such stock by whatever term it is described
allocated to the Executive's accounts under all qualified and non-qualified
employee stock ownership plans maintained by the Association or any of its
affiliates or subsidiaries during or for the last complete plan year in which
the Executive participated in such plans and received such an allocation whether
the allocation occurred as a result of contributions made by the Association,
the payment by the Association or any of its affiliates or subsidiaries of any
loan


 
Page 10 of 30

--------------------------------------------------------------------------------

 

payments under a leveraged employee stock ownership plan, the allocation of
forfeitures under the terms of such plan or as a result of the use of cash or
earnings allocated to the Executives account during such plan year to make loan
payments that result in share allocations, provided however, that excluded shall
be any shares or phantom shares allocated to the Executive's account under any
qualified and non-qualified employee stock ownership plans maintained by the
Association or any of its affiliates or subsidiaries solely as a result of the
termination of such plans, provided further, that if the shares allocated are
not shares of the Association's common stock or phantom shares of such stock
than shares of whatever securities are so allocated shall be utilized, and
provided further, that in the event that there shall be any shares or phantom
shares allocated during the then current plan year or the last complete plan
year to the Executive's account under any qualified and non-qualified employee
stock ownership plans maintained by the Association or any of its affiliates or
subsidiaries solely as a result of the termination of such plans, the ALL shall
be reduced (but not to an amount less than zero (0)) by an amount calculated by
multiplying the number of shares or phantom shares allocated to the Executive's
account solely as a result of the termination of such plans times the FMV
utilized to calculate the ESOPSP;


 
"C" is the sum of all cash allocated to the Executive's accounts under all
qualified and non-qualified employee stock ownership plans maintained by the
Association during or for the last complete plan year in which the Executive
participated in such plans whether the allocation occurred as a result of
contributions made by the Association, the payment by the Company or the
Association of any loan payments under a leveraged employee stock ownership plan
or the allocation of forfeitures under the terms of such plan during such plan
year;



 
"FMV" is the closing price of the Association's common stock on The New York
Stock Exchange (“NYSE”) or on whatever other stock exchange or market such stock
is publicly traded on the date the Executive's employment terminates or, if such
day is not a day on which such securities are traded, on the most recent
preceding trading day on which a trade occurs, provided however that if the
security allocated to the Executive's account during the last completed plan
year is other than the Association's common stock the closing price of such
security on the date the Executive's employment terminates shall be utilized.



 
"NY" is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number); and



 
“UVB” is the actual balance credited to the Executive's account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.


 
Page 11 of 30

--------------------------------------------------------------------------------

 

The Defined Contribution Severance Payment shall be converted into the same
form, and paid at the same time, and in the same manner, as benefits under the
corresponding non-qualified plan. and, if there is no such non-qualified plan in
effect on the date of this Agreement, in a lump sum.
 
(vii)         thirty (30) days following the Executive's termination of
employment with the Association, the Association shall make a lump sum payment
to the Executive in an amount equal to the estimated potential annual bonuses or
incentive compensation that the Executive could have earned if the Executive had
continued working for the Association during the Unexpired Employment Period at
the highest annual rate of salary achieved during that portion of the Employment
Period which is prior to the Executive's termination of employment with the
Association (the "Bonus Severance Payment"). The Bonus Severance Payment shall
be computed using the following formula:


BSP = (BS x TIO x AP x NY)


where:


 
"BSP" is the amount of the Bonus Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;



 
"BS" is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive's termination of employment
with the Association;



 
"TIO" is the highest target incentive opportunity established by the
Compensation Committee of the Board for the Executive pursuant to the Astoria
Financial Corporation Executive Officer Annual Incentive Plan during that
portion of the Employment Period which is prior to the Executive's termination
of employment with the Association;



 
"AP" is the highest award percentage available to the Executive with respect to
the financial performance of the Association (expressed as a percentage of the
TIO) established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan during the period during that portion of the Employment Period which is
prior to the Executive's termination of employment with the Association; and



 
"NY" is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).



(viii)        at the election of the Association made within thirty (30) days
following the Executive's termination of employment with the Association, upon
the

 
Page 12 of 30

--------------------------------------------------------------------------------

 

surrender of options or appreciation rights issued to the Executive under any
stock option and appreciation rights plan or program maintained by, or covering
employees of, the Association, a lump sum payment (the "Option Surrender
Payment"). The Option Surrender Payment shall be calculated as follows:


OSP = (FMV - EP) x N


where:


 
"OSP" is the amount of the Option Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;



"FMV" is the closing price of the Association's common stock on the NYSE, or on
whatever other stock exchange or market such stock is publicly traded, on the
date the Executive's employment terminates or, if such day is not a day on which
such securities are traded, on the preceding trading day on which a trade
occurs, provided however that if the option or stock appreciation right is for a
security other than the Association's common stock, the fair market value of a
share of stock of the same class as the stock subject to the option or
appreciation right, determined as of the date of termination of employment shall
be utilized;


 
"EP" is the exercise price per share for such option or appreciation right, as
specified in or under the relevant plan or program; and



 
"N" is the number of shares with respect to which options or appreciation rights
are being surrendered.



 
For purposes of determining the Option Severance Payment and for purposes of
determining the Executive's right following his or her termination of employment
with the Association to exercise any options or appreciation rights not
surrendered pursuant hereto, the Executive shall be deemed fully vested in all
options and appreciation rights under any stock option or appreciation rights
plan or program maintained by, or covering employees of, the Association, even
if he or she is not vested under such plan or program;



(ix)           at the election of the Association made within thirty (30) days
following the Executive's termination of employment with the Association, upon
the surrender of any shares awarded to the Executive under any restricted stock
plan maintained by, or covering employees of, the Association, a lump sum
payment (the "RRP Surrender Payment") The RRP Surrender Payment shall be
calculated as follows:


RSP = FMV x N


where:


 
"RSP" is the amount of the RRP Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;


 
Page 13 of 30

--------------------------------------------------------------------------------

 

 
"FMV" is the closing price of the Association's common stock on the NYSE, or on
whatever other stock exchange or market such stock is publicly traded, on the
date the Executive's employment terminates or, if such day is not a day on which
such securities are traded, on the preceding trading day on which a trade
occurs, provided however that if the restricted stock is a security other than
the Association's common stock, the fair market value of a share of stock of the
same class as the stock granted under such plan, determined as of the date of
termination of employment shall be utilized; and



 
"N" is the number of shares which are being surrendered.



 
For purposes of determining the RRP Surrender Payment and for purposes of
determining the Executive's right following his or her termination of employment
with the Association to any stock not surrendered pursuant hereto, the Executive
shall be deemed fully vested in all shares awarded under any restricted stock
plan maintained by, or covering employees of, the Association, even if he or she
is not vested under such plan provided, however, that any shares of restricted
stock for which vesting is conditioned on the attainment of one or more
performance goals, with the intent that the award of such shares should satisfy
the requirements of qualified performance-based compensation (within the meaning
of Treasury Regulation section 1.162-27(e)), shall vest only in accordance with
the terms of the associated plan and award, and the Company’s right to elect to
purchase such shares pursuant to this Section 9(b)(ix) shall not expire until
thirty (30) days after such time as the vesting of such shares is no longer
conditioned on the attainment of any such performance goal..



The Salary Severance Payment, the DB Severance Payment, the Defined Contribution
Severance Payment, the Bonus Severance Payment, the Option Surrender Payment and
the RRP Surrender Payment shall be computed at the expense of the Association by
an attorney of the firm of Thacher Proffitt & Wood, Two World Financial Center,
New York, New York 10281 or, if such firm is unavailable or unwilling to perform
such calculation, by a firm of independent certified public accountants selected
by the Executive and reasonably satisfactory to the Association (the
"Computation Advisor"). The determination of the Computation Advisor as to the
amount of such payments shall be final and binding in the absence of manifest
error.


The Association and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this Section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive's efforts, if any, to
mitigate damages. The Association and the Executive further agree that the
Association may condition the payment of the Salary Severance Payment, the DB
Severance Payment, the Defined Contribution Severance Payment, the Bonus
Severance Payment, the Option Surrender Payment and the RRP Surrender Payment on
the receipt of the Executive's resignation from any and all positions which he
or she holds as an officer, director or committee member with respect to the
Association, the Company or any subsidiary or affiliate of either of them;
provided,

 
Page 14 of 30

--------------------------------------------------------------------------------

 

however, that such election will only be effective if the Association notifies
the Executive of its election in writing within five (5) days of the Executive's
termination of employment.


Section 10.
Termination without Additional Association Liability.



(a)           In the event that the Executive's employment with the Association
shall terminate during the Employment Period on account of:


(i)            the discharge of the Executive for Cause, which, for purposes of
this Agreement shall mean personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease and desist order, or
any material breach of this Agreement, in each case measured against standards
generally prevailing at the relevant time in the savings and community banking
industry;


(ii)            the Executive's voluntary resignation from employment with the
Association for reasons other than those specified in Section 9(a) or 11(b);


(iii)           the Executive's death;


(iv)          a determination that the Executive is Disabled;


then the Association, except as otherwise specifically provided herein, shall
have no further obligations under this Agreement, other than the payment to the
Executive (or, in the event of his or her death, to his or her estate) of the
amounts or benefits provided in Section 9(b)(i) and (ii) of this Agreement (the
“Standard Termination Entitlements”).


(b)           The cessation of employment of the Executive shall not be deemed
to be for Cause within the meaning of Section 10(a)(i) unless and until:


(i)            the Board, by the affirmative vote of 75% of its entire
membership, determines that the Executive is guilty of the conduct described in
Section 10(a)(i) above measured against standards generally prevailing at the
relevant time in the savings and community banking industry;


(ii)           prior to the vote contemplated by Section 10(b)(i), the Board
shall provide the Executive with notice of the Association's intent to discharge
the Executive for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the "Notice of Intent to
Discharge"); and


(iii)          after the giving of the Notice of Intent to Discharge and before
the taking of the vote contemplated by Section 10(b)(i), the Executive, together
with the Executive's legal counsel, if the Executive so desires, are afforded a
reasonable opportunity to make both written and oral presentations before the
Board for the purpose of refuting the alleged grounds for Cause for the
Executive's discharge; and

 
Page 15 of 30

--------------------------------------------------------------------------------

 

(iv)          after the vote contemplated by Section 10(b)(i), the Association
has furnished to the Executive a notice of termination which shall specify the
effective date of the Executive's termination of employment (which shall in no
event be earlier than the date on which such notice is deemed given) and include
a copy of a resolution or resolutions adopted by the Board, certified by its
corporate secretary, authorizing the termination of the Executive's employment
with Cause and stating with particularity the facts and circumstances found to
constitute Cause for the Executive's discharge (the "Final Discharge Notice").


If the Executive, during the ninety (90) day period commencing on the delivery
by the Association to the Executive of the Notice of Intent to Discharge
specified in Section 10(b)(ii), resigns his or her employment with the
Association prior to the delivery to the Executive by the Association of the
Final Discharge Notice specified in Section 10(b)(iv), than the cessation of
employment of the Executive shall be deemed to be for Cause.


Following the giving of a Notice of Intent to Discharge, the Bank may
temporarily suspend the Executive's duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Executive's participation in retirement, insurance and other employee benefit
plans. If the Executive is not discharged or is discharged without Cause within
forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Executive is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Executive during the
period beginning with the giving of the Notice of Intent to Discharge and ending
with the Executive's discharge with Cause shall be retained by the Executive and
shall not be applied to offset the Standard Termination Entitlements. If the
Bank does not give a Final Discharge Notice to the Executive within ninety (90)
days after giving a Notice of Intent to Discharge, the Notice of Intent to
Discharge shall be deemed withdrawn and any future action to discharge the
Executive with Cause shall require the giving of a new Notice of Intent to
Discharge. If the Executive resigns pursuant to Section 10(b), the Executive
shall forfeit his or her right to suspended amounts that have not been restored
as of the date of the Executive's resignation or notice of resignation,
whichever is earlier.


(c)           The Association may terminate the Executive's employment on the
basis that the Executive is Disabled during the Employment Period upon a
determination by the Board, by the affirmative vote of 75% of its entire
membership, acting in reliance on the written advice of a medical professional
acceptable to it, that the Executive is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Executive
from performing the Executive's assigned duties on a substantially full-time
basis for a period of at least one hundred and eighty (180) days during the
period of one (1) year ending with the date of the determination or is likely to
result in death or prevent the Executive from performing the Executive's
assigned duties on a substantially full-time basis for a period of at least one
hundred

 
Page 16 of 30

--------------------------------------------------------------------------------

 

and eighty (180) days during the period of one (1) year beginning with the date
of the determination. In such event:


(A)          The Association shall pay and provide the benefits provided the
Standard Termination Entitlements to the Executive;


(B)           In addition to the Standard Termination Entitlements, the
Association shall continue to pay to the Executive the Executive's base salary,
at the annual rate in effect for the Executive immediately prior to the
termination of the Executive's employment, during a period ending on the
earliest of:


(I)            the expiration of one hundred and eighty (180) days after the
date of termination of the Executive's employment;


(II)          the date on which long-term disability insurance benefits are
first payable to the Executive under any long-term disability insurance plan
covering the Executive; or


(III)         the date of the Executive's death.


A termination of employment due to Disability under this Section shall be
effected by a notice of termination given to the Executive by the Association
and shall take effect on the later of the effective date of termination
specified in such notice or, if no such date is specified, the date on which the
notice of termination is deemed given to the Executive.


Section 11.
Termination Upon or Following a Change of Control.



(a)           A Change of Control of the Association ("Change of Control") shall
be deemed to have occurred upon the happening of any of the following events:


(i)            the consummation of a transaction that results in the
reorganization, merger or consolidation of the Association with one or more
other persons, other than a transaction following which:


(A)          at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) in substantially the same relative proportions by persons
who, immediately prior to such transaction, beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) at least 51% of the
outstanding equity ownership interests in the Association; and


(B)          at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,

 
Page 17 of 30

--------------------------------------------------------------------------------

 
 
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51 % of the securities
entitled to vote generally in the election of directors of the Association;


 
(ii)           the acquisition of all or substantially all of the assets of the
Association or beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the outstanding securities
of the Association entitled to vote generally in the election of directors by
any person or by any persons acting in concert;



 
(iii)          a complete liquidation or dissolution of the Association, or
approval by the stockholders of the Association of a plan for such liquidation
or dissolution;



 
(iv)          the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board do not belong to any of the following
groups:



 
(A)          individuals who were members of the Board on the Initial Effective
Date; or



 
(B)           individuals who first became members of the Board after the
Initial Effective Date either:



 
(I)          upon election to serve as a member of the Board by affirmative vote
of three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first election; or



 
(II)         upon election by the stockholders of the Association to serve as a
member of the Board, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board, or of a nominating committee
thereof, in office at the time of such first nomination;



provided, however, that such individual's election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board; or


 
(v)           any event which would be described in Section 11(a)(i), (ii),
(iii) or (iv) if the term "Company" were substituted for the term "Association"
therein or the term "Board of Directors of the Company" were substituted for the
term "Board".



In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Association, the
Company, or an affiliate or subsidiary of

 
Page 18 of 30

--------------------------------------------------------------------------------

 

either of them, by the Association, the Company, or a subsidiary of either of
them, or by any employee benefit plan maintained by any of them. For purposes of
this Section 11 (a), the term "person" shall have the meaning assigned to it
under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.


(b)           In the event of a Change of Control, the Executive shall be
entitled to the payments and benefits contemplated by Section 9(b) in the event
of his or her termination employment with the Association under any of the
circumstances described in Section 9(a) of this Agreement or under any of the
following circumstances:


 
(i)            resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period within six (6) months following his or her
demotion, loss of title, office or significant authority or responsibility or
following any reduction in any element of his or her package of compensation and
benefits;



 
(ii)           resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period within six (6) months following any relocation of
his or her principal place of employment or any change in working conditions at
such principal place of employment which the Executive, in his or her reasonable
discretion, determines to be embarrassing, derogatory or otherwise adverse;



 
(iii)          resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period within six (6) months following the failure of any
successor to the Association in the Change of Control to include the Executive
in any compensation or benefit program maintained by it or covering any of its
executive officers, unless the Executive is already covered by a substantially
similar plan of the Association which is at least as favorable to him or her; or



 
(iv)          resignation, voluntary or otherwise, for any reason whatsoever
during the Employment Period within six months following the effective date of
the Change of Control.



Section 12. 
Covenant Not To Compete.



The Executive hereby covenants and agrees that, in the event of his or her
termination of employment with the Association prior to the expiration of the
Employment Period, for a period of one (1) year following the date of his or her
termination of employment with the Association (or, if less, for the Remaining
Unexpired Employment Period), the Executive shall not, without the written
consent of the Association, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working in any city,
town or county in which the Association or the Company has an office or has
filed an application for regulatory approval to establish an office, determined
as of the effective date of the Executive's termination of employment; provided,
however, that this Section 12 shall not apply if the Executive's employment is
terminated for the reasons set forth in Section 9(a); and provided,
further, that if the Executive's

 
Page 19 of 30

--------------------------------------------------------------------------------

 

employment shall be terminated on account of Disability as provided in Section
10(c) of this Agreement, this Section 12 shall not prevent the Executive from
accepting any position or performing any services if:


 
(a) he or she first offers, by written notice, to accept a similar position with
or perform similar services for the Association on substantially the same terms
and conditions and



 
(b) the Association declines to accept such offer within ten (10) days after
such notice is given.



Section 13.
Confidentiality.



Unless the Executive obtains the prior written consent of the Association, the
Executive shall keep confidential and shall refrain from using for the benefit
of the Executive or any person or entity other than the Association, any entity
which is a subsidiary of the Association or any entity which the Association is
a subsidiary of, any material document or information obtained from the
Association, or from its affiliates or subsidiaries, in the course of the
Executive's employment with any of them concerning their properties, operations
or business (unless such document or information is readily ascertainable from
public or published information or trade sources or has otherwise been made
available to the public through no fault of his or her own) until the same
ceases to be material (or becomes so ascertainable or available); provided,
however that nothing in this Section 13 shall prevent the Executive, with or
without the Association's consent, from participating in or disclosing documents
or information in connection with any judicial or administrative investigation,
inquiry or proceeding to the extent that such participation or disclosure is
required under applicable law.


Section 14.
Solicitation.



The Executive hereby covenants and agrees that, for a period of one (1) year
following the Executive's termination of employment with the Association, he or
she shall not, without the written consent of the Association, either directly
or indirectly:


 
(a) solicit, offer employment to or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Association, the Company or any
affiliate or subsidiary of ether of them, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding Association, savings and loan holding company,
or other institution engaged in the business of accepting deposits and making
loans, doing business in any city, town or county in which the Association or
the Company has an office or has filed an application for regulatory approval to
establish an office;



 
(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,


 
Page 20 of 30

--------------------------------------------------------------------------------

 

bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
in any city, town or county in which the Association or the Company has an
office or has filed an application for regulatory approval to establish an
office that is intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any officer or
employee of the Association, the Company, or any affiliate or subsidiary of
either of them, to terminate his or her employment and accept employment, become
affiliated with or provide services for compensation in any capacity whatsoever
to any such savings bank, savings and loan association, bank, bank holding
company, savings and loan holding company or other institution engaged in the
business of accepting deposits and making loans; or


 
(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Association, the
Company, or any affiliate or subsidiary of either of them to terminate an
existing business or commercial relationship with the Association, the Company,
or any affiliate or subsidiary of either of them.



Section 15.
No Effect on Employee Benefit Plans or Programs.



The termination of the Executive's employment during the term of this Agreement
or thereafter, whether by the Association or by the Executive, shall have no
effect on the rights and obligations of the parties hereto under the
Association's qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Association from time to time.


Section 16.
Successors and Assigns.



This Agreement will inure to the benefit of and be binding upon the Executive,
his or her legal representatives and testate or intestate distributees, and the
Association and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Association
may be sold or otherwise transferred. Failure of the Association to obtain from
any successor its express written assumption of the Association's obligations
under this Agreement at least sixty (60) days in advance of the scheduled
effective date of any such succession shall be deemed a material breach of this
Agreement.


Section 17.
Notices.



Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt

 
Page 21 of 30

--------------------------------------------------------------------------------

 

requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:


If to the Executive:


George L. Engelke, Jr.
83 Chelsea Road
Garden City, New York 11530


If to the Association:


Astoria Federal Savings and Loan Association
One Astoria Federal Plaza
Lake Success, New York 11042-1085


Attention: General Counsel


with a copy to:


Thacher Proffitt & Wood
Two World Financial Center
New York, New York 10281


Attention:          W. Edward Bright, Esq.


Section 18.
Indemnification for Attorneys' Fees.



The Association shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees, incurred by him or her in connection
with or arising out of any action, suit or proceeding in which he or she may be
involved, as a result of his or her efforts, in good faith, to defend or enforce
the terms of this Agreement; provided, however, that in the case of any action,
suit or proceeding instituted prior to a Change of Control, the Executive shall
have substantially prevailed on the merits pursuant to a judgment, decree or
order of a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding, or in a settlement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Association's obligations hereunder shall be conclusive evidence of the
Executive's entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise. Any payment or reimbursement to effect such indemnification shall be
made no later than the last day of the calendar year following the calendar year
in which the Executive incurs the expense or, if later, within sixty (60) days
after the settlement or resolution that gives rise to the Executive’s right to
reimbursement; provided, however, that the Executive shall have submitted to the
Company documentation supporting such expenses at such time and in such manner
as the Company may reasonably require.
 
 
Page 22 of 30

--------------------------------------------------------------------------------

 
 
Section 19.
Severability.



A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.


Section 20.
Waiver.



Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.


Section 21.
Counterparts.



This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.


Section 22.
Governing Law.



This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New York applicable
to contracts entered into and to be performed entirely within the State of New
York.


Section 23.
Headings and Construction.



The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.


Section 24.
Entire Agreement: Modifications.



This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that this Agreement shall
be subject to amendment in the future in such manner as the Association shall
reasonably deem necessary or appropriate to effect compliance with Section 409A
of the Code and the regulations thereunder, and to avoid the imposition of
penalties and additional taxes under Section 409A of the Code, it being the
express intent of the parties that any such amendment shall not diminish the
economic benefit of the Agreement to the Executive on a present value basis.

 
Page 23 of 30

--------------------------------------------------------------------------------

 

Section 25.
Survival.



The provisions of any sections of this Agreement which by its terms contemplates
performance after the expiration or termination of this Agreement (including,
but not limited to, Sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 26,
27, 28, 30 and 31) shall survive the expiration of the Employment Period or
termination of this Agreement.


Section 26.
Equitable Remedies.



The Association and the Executive hereby stipulate that money damages are an
inadequate remedy for violations of Sections 6(a), 12, 13 or 14 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.


Section 27. 
Required Regulatory Provisions.



The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Association:


 
(a)           Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Executive
pursuant to Section 9(b) of this Agreement (exclusive of amounts described in
Section 9(b)(i), (ii), (viii) or (ix)) exceed three times the Executive's
average annual total compensation for the last five consecutive calendar years
to end prior to the Executive's termination of employment with the Association
(or for the Executive's entire period of employment with the Association if less
than five calendar years).



 
(b)           Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Association, whether pursuant to this Agreement
or otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. §1828(k), and
any regulations promulgated thereunder.



 
(c)           Notwithstanding anything herein contained to the contrary, if the
Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Association pursuant to a
notice served under Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C.
§1818(e)(3) or 1818(g)(1), the Association's obligations under this Agreement
shall be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings.  If the charges in such notice are dismissed, the
Association, in its discretion, may (i) pay to the Executive all or part of the
compensation withheld while the Association's obligations hereunder were
suspended and (ii) reinstate, in whole or in part, any of the obligations which
were suspended.



 
(d)           Notwithstanding anything herein contained to the contrary, if the
Executive is removed and/or permanently  prohibited from participating in the
conduct of the Association's affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the FDI


 
Page 24 of 30

--------------------------------------------------------------------------------

 

Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the
Association under this Agreement shall terminate as of the effective date of the
order, but vested rights and obligations of the Association and the Executive
shall not be affected.


 
(e)           Notwithstanding anything herein contained to the contrary, if the
Association is in default (within the meaning of Section 3(x)(1) of the FDI Act,
12 U.S.C. §1813(x)(1), all prospective obligations of the Association under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Association and the Executive shall not be affected.



 
(f)            Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Association hereunder shall be terminated, except
to the extent that a continuation of this Agreement is necessary for the
continued operation of the Association:  (i) by the Director of the Office of
Thrift Supervision ("OTS") or his or her designee or the Federal Deposit
Insurance Corporation ("FDIC"), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Association under the authority
contained in Section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the
Director of the OTS or his or her designee at the time such Director or designee
approves a supervisory merger to resolve problems related to the operation of
the Association or when the Association is determined by such Director to be in
an unsafe or unsound condition.  The vested rights and obligations of the
parties shall not be affected.



If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.


Section 28.
No Offset or Recoupment; No Attachment.



The Association's obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations under this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Association or any of its affiliates or subsidiaries may
have against the Executive. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not the Executive obtains other
employment. Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.


Section 29. 
Compliance with Section 409A of the Code.

 
The Executive and the Association acknowledge that each of the payments and
benefits promised to the Executive under this Agreement must either comply with
the requirements of Section 409A of the Code ("Section 409A") and the
regulations thereunder or
 
 
Page 25 of 30

--------------------------------------------------------------------------------

 

qualify for an exception from compliance.  To that end, the Executive and the
Company agree that
 
(a)           the insurance benefits provided in section 6(a) and the
indemnification provided in section 6(b) are intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(10) as insurance and indemnification against claims based on acts or
omissions as a service provider;
 
(b)           the expense reimbursements described in Section 8 and legal fee
reimbursements described in Section 18 are intended to satisfy the requirements
for a "reimbursement plan" described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;
 
(c)           the payment described in Section 9(b)(i) is intended to be
excepted from compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(3) as payment made pursuant to the Company’s customary
payment timing arrangement;
 
(d)           the benefits and payments described in Section 9(b)(ii) are
expected to comply with or be excepted from compliance with Section 409A on
their own terms;
 
(e)           the welfare benefits provided in kind under section 9(b)(iii) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not
includible in gross income; and
 
(f)           the benefits and payments on a disability described in Section
10(c) are expected to be excepted from compliance with Section 409A as
“disability pay” pursuant to Treasury Regulation section 1.409A-1(a)(5).
 
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Executive’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)) and, if the Executive is a specified employee (within the meaning
of Treasury Regulation Section 1.409A-1(i)) on the date of his or her separation
from service, the first day of the seventh month following the Executive’s
separation from service.  Each amount payable under this plan that is required
to be deferred beyond the Executive’s separation from service, shall be
deposited on the date on which, but for such deferral, the Association would
have paid such amount to the Executive, in a grantor trust which meets the
requirements of Revenue Procedure 92-65 (as amended or superseded from time to
time), the trustee of which shall be a financial institution selected by the
Association with the approval of the Executive (which approval shall not be
unreasonably withheld or delayed), pursuant to a trust agreement the terms of
which are approved by the

 
Page 26 of 30

--------------------------------------------------------------------------------

 

Executive (which approval shall not be unreasonably withheld or delayed) (the
“Rabbi Trust”), and payments made shall include earnings on the investments made
with the assets of the Rabbi Trust, which investments shall consist of
short-term investment grade fixed income securities or units of interest in
mutual funds or other pooled investment vehicles designed to invest primarily in
such securities.  Furthermore, this Agreement shall be construed and
administered in such manner as shall be necessary to effect compliance with
Section  409A.
 
Section 30.
Compliance with Section 280G(e) of the Code.

 
In the event the Company or the Association issues any debt or equity to the
United States Treasury ("UST") pursuant to the Capital Purchase Program (the
"CPP") implemented under the Emergency Economic Stabilization Act of 2008
("EESA"), the following provisions shall take precedence over any contrary
provisions of this Agreement or any other compensation or benefit plan, program,
agreement or arrangement in which the Executive participates:
 
(a)           The Executive shall repay to the Association any bonus or
incentive compensation paid to the Executive while (i) the Executive is a senior
executive officer (within the meaning 31 C.F.R Part 30 ("Senior Executive
Officer") and (ii) the UST holds any debt or equity interest in the Company or
the Association acquired under the CPP (such Period the “CPP Compliance Period”)
if and to the extent that such bonus or incentive compensation was paid on the
basis of a statement of earnings, gains, or other criteria (each, a "Performance
Criteria," and in the aggregate, "Performance Criteria") that are later proven
to be materially inaccurate.  A Performance Criterion shall be proven to be
materially inaccurate if so determined by a court of competent jurisdiction or
in the written opinion of the Computation Advisor or, if the Computation Advisor
is unable to provide the determination, an independent attorney or firm of
certified public accountants selected by the Association and approved by the
Executive (which approval shall not be unreasonably withheld or delayed), which
determination shall both state the accurate Performance Criterion and that the
difference between the accurate Performance Criterion and the Performance
Criterion on which the payment was based is material (the
"Determination").  Upon receipt of a Determination, the Association may supply
to the Executive a copy of the Determination, a computation of the bonus or
other incentive compensation that would have been payable on the basis of the
accurate Performance Criterion set forth in the Determination (the
"Determination Amount") and a written demand for repayment of the amount (if
any) by which the bonus or incentive compensation actually paid  exceeded the
Determination Amount.
 
 
(b)           (i)            If the Executive’s employment terminates in an
“applicable severance from employment” (within the meaning of 31 C.F.R.Code Part
30) while (A) the Executive is a Senior Executive Officer and (B) the UST holds
any debt or equity interest in the Company or the Association acquired under the
CPP, then payments to the Executive that are contingent on such applicable
severance from employment and are designated to be paid during the CPP
Compliance Period shall be limited, if necessary, to the maximum amount which
may be paid without causing any amount paid to be an "excess parachute payment"
within the


 
Page 27 of 30

--------------------------------------------------------------------------------

 

meaning of section 280G(b)(1) of the Code, as modified by section 280G(e) of the
Code, referred to as a “golden Parachute Payment” under 31 C.F.R Part 30 (the
"Maximum Payment Amount").  Any reduction in payments required to achieve such
limit shall be applied to all payments otherwise due hereunder in the reverse
chronological order of their payment dates, and where multiple payments are due
on the same date, the reduction shall be apportioned ratably among the affected
payments.  The required reduction (if any) shall be determined in writing by the
Computation Advisor or, if the Computation Advisor is unable to provide the
determination, by an independent attorney or firm of certified public
accountants selected by the Association and approved by the Executive (which
approval shall not be unreasonably withheld or delayed).


(ii) To the extent not prohibited by law, the aggregate amount by which payments
designated to be paid during the CPP Compliance Period are reduced pursuant to
section 30(b)(i) (the "Unpaid Amount") shall be delayed to and shall be paid on
the first business day following the last day of the CPP Compliance
Period.  Pending payment, the Unpaid Amount shall be deposited in a Rabbi
Trust.  Payment of the Unpaid Amount shall include any investment earnings on
the assets of the Rabbi Trust attributable to the Unpaid Amount.

 
Page 28 of 30

--------------------------------------------------------------------------------

 

This section 30 shall be operated, administered and construed to comply with
section 111(b) of EESA as implemented by guidance or regulation thereunder that
has been issued and is in effect as of the closing date of the agreement, if
any, by and between the Company, under which the UST acquires equity or debt
securities of the Company or the Association under the CPP (such date, if any,
the “Closing Date” and such implementation, the “Relevant Implementation”). If
after such Closing Date the clawback requirement of section 30(a) shall not be
required by the Relevant Implementation of Section 111(b) of EESA, such
requirement shall have no further effect. If after such Closing Date the
limitation on golden parachute payments under section 30(b)(i) shall not be
required by the Relevant Implementation of section 111(b) of EESA, such
limitation shall have no further effect and any Unpaid Amount delayed under
section 30(b)(ii) shall be paid on the earliest date on which the Association
reasonably anticipates that such amount may be paid and without violating such
limitation.


In Witness Whereof, the Association has caused this Agreement to be executed and
the Executive has hereunto set his or her hand, all as of the day and year first
above written.


ATTEST:
 
Astoria Federal Savings and Loan Association
       
/S/ Alan P. Eggleston
 
By:
/S/ Gerard C. Keegan
Alan P. Eggleston
 
Name:
Gerard C. Keegan
[Seal]
 
Title:
Vice Chairman and Chief Administrative Officer
           
/S/ George L. Engelke, Jr.
   
George L. Engelke, Jr.


 
Page 29 of 30

--------------------------------------------------------------------------------

 
 
STATE OF NEW YORK
)

 
)
ss.:

COUNTY OF NASSAU
)



On this 31 day of December, 2008, before me, the undersigned, personally
appeared Gerard C. Keegan, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 
/S/ Marygrace Farruggia
Notary Public
 
Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires 7/13/2010



STATE OF NEW YORK
)

 
)
ss.:

COUNTY OF NASSAU
)



On this 31 day of December, 2008, before me, the undersigned, personally
appeared George L. Engelke, Jr., personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
Notary Public
 
Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires 7/13/2010

 
 
Page 30 of 30

--------------------------------------------------------------------------------

 